Citation Nr: 1243372	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  06-34 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, claimed as plantar fasciitis.  

2.  Entitlement to a compensable disability rating prior to September 26, 2002, for a left knee strain, status post anterior cruciate ligament and meniscus repair.  

3.  Entitlement to a disability rating in excess of 10 percent effective September 26, 2002, for a left knee strain, status post anterior cruciate ligament and meniscus repair.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified at the RO before a Decision Review Officer.  In September 2012, he testified before a Veterans Law Judge, also seated at the RO.  Transcripts of these hearings have been added to the claims file.  

The Board notes that the Veteran also initiated and perfected an appeal of the effective date of September 26, 2002, for the award of service connection for a left knee disability.  In a July 2011 rating decision, the RO granted the Veteran an effective date of January 14, 1997, for the award of service connection for this disability.  In a subsequent August 2011 statement, the Veteran stated he was satisfied with the effective date awarded by VA, but wished to continue his appeal for an increased initial rating.  Thus, the Board considers the issue of entitlement to an earlier effective date to be resolved, but will continue with adjudication of the issue of entitlement to an increased initial rating.  

Finally, the Board notes that a review of the Virtual VA paperless claims processing system (Virtual VA) reflects that it contains recent VA records and other documents not found within the physical claims folder.  These documents have been noted and reviewed by the Board.  

The issues of entitlement to service connection for a bilateral foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 26, 2002, the Veteran's left knee strain was characterized by mild degenerative joint disease and painful motion.  

2.  The Veteran's left knee strain, status post anterior cruciate ligament and meniscal repair, results in flexion to 90 degrees or more and extension to 0 degrees, with pain on motion.  

3.  The Veteran's left knee strain, status post anterior cruciate ligament and meniscal repair, has resulted in little to no lateral instability or recurrent subluxation. 

4.  The Veteran's left knee strain, status post anterior cruciate ligament and meniscal repair, has resulted in surgical scars which are painful to palpation.  


CONCLUSIONS OF LAW

1.  A compensable rating of 10 percent and no higher prior to September 26, 2002, is warranted for the Veteran's left knee strain, status post anterior cruciate ligament and meniscal repair.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5260-61 (2012). 

2.  A disability rating in excess of 10 percent is not warranted for the Veteran's left knee strain, status post anterior cruciate ligament and meniscal repair.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5260-61 (2012). 

3.  A separate compensable rating of 10 percent and no higher is warranted for surgical scars of the left knee.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4 .14, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012).  For the reasons to be discussed, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In July 2003, June 2005, November 2005, August 2006, and November 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, the August 2006 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the initial rating issue, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations on several occasions, most recently in June 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In September 2012, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge during the hearing noted the elements that were lacking to substantiate the claim on appeal, and the Veteran demonstrated actual knowledge of this information.  The Veteran specifically addressed evidence in support of his claims, indicating an understanding of requirements to establish the benefit sought on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Additionally, the presiding Veterans Law Judge noted the issue on appeal and provided a basic explanation of them.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

As noted in the introduction, the Veteran's Virtual VA electronic record contains VA medical treatment records received subsequent to the most recent supplemental statement of the case, dated in March 2012.  Generally, the receipt of additional evidence by VA requires consideration of that evidence by the agency of original jurisdiction, as well as issuance of a supplemental statement of the case.  See 38 C.F.R. § 20.1304.  In the present case, however, these additional VA treatment records are not pertinent to the Veteran's pending increased rating claim for his left knee disability, and thus remand on this basis is not warranted at the present time.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

The Veteran seeks an increased rating for his service-connected disability of the left knee, a left knee strain, status post anterior cruciate ligament and meniscal repair.  As noted above, he has been awarded a noncompensable rating prior to September 26, 2002, and a 10 percent disability rating thereafter.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

In the case of Hart v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Here, a staged rating has already been granted by the RO.  We conclude that a uniform evaluation is warranted.

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Veteran has been awarded a 10 percent disability rating under Diagnostic Code 5024 for tenosynovitis of the left knee.  This Code in turn makes reference to Diagnostic Code 5003, for degenerative arthritis.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

The Board is also cognizant of VA General Counsel Opinion (VAOPGCPREC) 23-97, which holds that in certain cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  Diagnostic Code 5257, for other impairment of the knee characterized by recurrent subluxation or lateral instability, provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which held that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint.  

In August 2002, the Veteran sought treatment for pain of the left knee.  He described his pain as 5/10, with a history of a twisting injury of the left knee four weeks ago.  A probable meniscus tear was suspected.  A February 2003 MRI confirmed a tear of the proximal anterior cruciate ligament and lateral meniscus.  Treatment notes reflect complaints of left knee instability since July 2002.  On physical evaluation, the Veteran's posture and gait were within normal limits.  His left knee was without redness, swelling, tenderness to palpation, or effusion.  Range of motion testing indicated extension to 0 degrees and flexion to 140 degrees, with pain reported.  Neurovascular function was intact, and stability was described as good.  The diagnosis was of a left anterior cruciate ligament tear with mild degenerative joint disease and possible posterior horn tears of both menisci.  

March 2003 private treatment notes indicate the Veteran sustained an on-the-job injury to his left knee in December 2002, resulting in pain and instability of the left knee.  In June 2003 at a private facility, the Veteran underwent an anterior cruciate ligament repair of the left knee.  His surgery was without complications, and he was discharged to be followed on an outpatient basis.  

A VA orthopedic examination was afforded the Veteran in February 2005.  He reported chronic left knee pain since service.  His pain was characterized as a dull ache, with occasional sharp pains in the left knee joint.  He used medication for his pain as needed.  He denied any dislocations or subluxation.  On objective evaluation, the Veteran used a brace for the left knee.  He had a mildly antalgic gait favoring his left knee.  The diameter of his left knee was slightly greater than the right.  Some crepitus was present in the left knee.  Range of motion testing indicated extension to 0 degrees and flexion to 140 degrees, with pain beginning at 85 degrees.  No additional limitation of motion was noted to result with repetitive motion or due to weakness, pain, pain on use, fatigability, or incoordination.  Muscle strength was 5/5 in the lower extremities bilaterally.  No muscle wasting was observed.  Deep tendon reflexes were 2+ bilaterally, and sensation was intact.  X-rays of the left knee confirmed the prior surgical repair of the lateral collateral ligament, but were negative for acute fractures or joint effusion.  The final impression was of a left knee strain, status post anterior cruciate ligament and meniscus repair.  

Another VA orthopedic examination was afforded the Veteran in December 2008.  He reported weakness, stiffness, and pain of the left knee, but denied swelling, redness, giving way, lack of endurance, fatigability, or dislocation.  His pain worsened with activity.  He used medication for his pain, but denied any regular treatment.  He did not require use of any assistance devices for ambulation.  On physical evaluation, the Veteran had surgical scars measuring 8cm by .5cm and 5cm by .5cm over the left knee.  These scars were without tenderness, ulceration, adherence, disfigurement, tissue loss, edema, keloid formation, or discoloration.  Posture and gait were within normal limits, and leg length was equal bilaterally.  The left knee was tender on examination, without evidence of edema, effusion, weakness, redness, or subluxation.  Extension was to 0 degrees and flexion to 125 degrees, with pain at full flexion.  The examiner stated that pain of the left knee joint would result in major functional impact, but also stated additional limitation of motion would not result with repetitive motion.  The left knee was stable.  X-rays of the left knee confirmed degenerative changes.  

Next, the Veteran was afforded VA examination in October 2010.  He reported ongoing chronic left knee pain, especially with use.  He used over-the-counter medication for his pain, as well as a left knee brace.  On physical evaluation, he had tenderness but no swelling, heat, or redness of the left knee joint.  Range of motion testing indicated extension to 0 degrees, and flexion to 118 degrees, with pain reported at 118 degrees.  No additional limitation of motion was noted to result with repetitive motion.  No instability of the left knee was observed, as stability was within normal limits in all directions.  McMurray's test also resulted in normal findings.  X-rays of the left knee indicated normal alignment, without evidence of fracture, dislocation, a soft tissue abnormality, or meniscal chondrocalcinosis.  

Most recently, a VA orthopedic examination was afforded the Veteran in June 2011.  He again reported chronic left knee pain, worse with use.  He also stated that in the past eight months, he had fallen three times due to his knee giving out.  On physical evaluation his left knee was without swelling, heat, redness, or drainage, but the knee was tender to palpation.  Range of motion testing indicated extension to 0 degrees and flexion to 90 degrees, with pain reported across all ranges of motion.  No additional limitation of motion was noted to result from repetitive motion, or due to fatigue, weakness, incoordination, or lack of endurance.  Lachmann's, McMurray's, and various stability tests were all negative.  The left knee was also negative for subluxation.  Bilateral heel callosities were observed, but no abnormal shoe wear was present.  X-rays of the left knee confirmed the reconstruction hardware to be intact and well-situated, without fracture or dislocation of the left knee.  Joint spaces were well-preserved, but a small effusion was present in the left knee.  

During the pendency of this appeal, the Veteran has also received VA medical treatment for his left knee disability.  He has consistently reported chronic pain and weakness of the left knee joint.  He has described his pain as dull and aching.  He has also reported some instability of the left knee, resulting in several falls over the years.  He has on occasion used a knee brace for his left knee.  

In September 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  He stated that his left knee pain has been chronic since service, and he has experienced instability of the left knee both before and after his 2002 anterior cruciate ligament tear while at work.  Regarding his June 2003 surgery, he stated that his surgical scars of the left knee were painful to palpation.  

The Board will consider first entitlement to a compensable rating prior to September 26, 2002.  As noted above, the Veteran's left knee disability has been rated under Diagnostic Code 5024, which in turn makes reference to Diagnostic Code 5003.  Diagnostic Code 5003 provides a minimum 10 percent evaluation for arthritis of a major joint affected by limitation of motion.  In the present case, mild degenerative joint disease of the left knee was confirmed on examination in August 2002.  While the Veteran's range of motion was full at that time, he also reported pain with motion.  On this basis, a compensable rating of 10 percent under Diagnostic Code 5024 is warranted for the period prior to September 26, 2002.  See 38 C.F.R. § 4.59.  This award has the effect of granting the Veteran a 10 percent disability rating during the entirety of his pending appeal.  The Board will now consider entitlement to a disability rating in excess of 10 percent.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's left knee strain.  As noted above, this disability is rated as analogous to Diagnostic Code 5003, for degenerative arthritis, which makes reference to the criteria for limitation of motion of the affected joint.  Regarding Diagnostic Codes 5260-61, while the Veteran has reported painful motion, his flexion was limited to no less than 90 degrees and extension to 0 degrees during the pendency of this appeal.  Additionally, while he has claimed additional limitation of motion due in part to painful motion, no examiner has quantified the Veteran's functional impairment in terms of further flexion or extension limitations.  Thus, neither the flexion nor extension displayed by the Veteran warrant the award of a disability rating in excess of 10 percent.  

The Board acknowledges that the Veteran, despite being a layperson, is competent to describe his observable symptomatology, such as knee pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find such assertions to carry more probative weight as compared to the various clinical findings which indicate both flexion and extension to noncompensable levels under Diagnostic Codes 5260-61.  To the extend that the Veteran contends a level of impairment in excess of that already compensated by his current ratings for the left knee, the Board finds the objective clinical findings and the medical examiners' conclusions to be more probative than the Veteran's contentions regarding the state of his knee disability.  Thus, based on these clinical findings, a disability rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.7, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board has also considered entitlement to a separate rating under Diagnostic Code 5257, for other impairment of the left knee.  The February 2005, December 2008, October 2010 and June 2011 VA examination reports were all negative for any instability of the left knee.  The Board notes that on his most recent VA examination, in June 2011, the Veteran asserted that he had fallen three times in the past eight months due to the instability of this left knee.  The Board also notes, however, that on that same examination report, various objective tests of stability of the left knee joint were all negative for instability.  Overall, the preponderance of the evidence is against a finding of slight knee impairment due to recurrent subluxation or lateral instability, for which a 10 percent disability rating would be warranted.  We conclude that the medical evidence prepared by skilled professionals is more probative and credible than the Veteran's lay statements.  Furthermore, because the Veteran has not displayed a level of disability in excess of that currently displayed at any time during the pendency of this appeal, a staged rating is not warranted at the current time.  See Hart, 21 Vet. App. at 505.  The Board has also considered the potential applicability of code 5258 and 5259.  The appellant is post operative status.  Therefore, code 5258 is not applicable.  Although code 5259 is applicable, such code would overlap the limitation of motion codes and would violate the rule against pyramiding.   Entitlement to an extraschedular evaluation will be considered below.  

In reviewing the Veteran's claim, the Board is also aware that separate ratings are available for scars that are poorly nourished, with repeated ulceration; are tender and painful on objective demonstration; or cause any limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 7804-7805; see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that evaluations for distinct disabilities resulting from the same injury could be combined so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition).  In the present case, the Veteran has undergone a June 2003 surgical anterior cruciate ligament and meniscal repair of the left knee, and he has not been awarded a separate compensable rating for his surgical scars of the knee.  During his September 2012 Board hearing, he testified that his surgical scars are painful to palpation.  Based on these findings, a separate compensable rating of 10 percent and no higher is warranted under the criteria for skin disabilities due to the presence of one to two painful scars.  As the Veteran does not have a three or more painful scars resulting from his left knee surgery, a disability rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The Board observes that while the Veteran is not currently employed, this is mainly due to disabilities unrelated to the service-connected left knee disability on appeal.  Additionally, he has not required extensive or frequent hospitalization for his service-connected disability during the pendency of this appeal.  Finally, no examiner has stated the Veteran's service-connected disability on appeal is the sole cause of any marked interference with employment.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability at issue.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the Board finds a disability rating of 10 percent is warranted prior to September 26, 2002, for the Veteran's left knee strain.  Thereafter, a disability rating in excess of 10 percent is not warranted for this same disability.  Additionally, a separate 10 percent rating is warranted for painful surgical scars of the left knee.  In regards to the award of ratings in excess of those granted herein, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  


ORDER

Entitlement to a compensable disability rating of 10 percent prior to September 26, 2002, for a left knee strain is granted.  

Entitlement to a disability rating in excess of 10 percent for a left knee strain, status post anterior cruciate ligament and meniscal repair, is denied.  

Entitlement to a separate compensable rating of 10 percent for surgical scars of the left knee is granted.  


REMAND

The Veteran seeks service connection for a bilateral foot disability, claimed as plantar fasciitis.  Pursuant to 38 U.S.C.A. § 5103A(d), the Veteran was afforded a VA examination of this disability in February 2012.  Upon review of the claims file and physical examination of the Veteran, the examiner stated that the Veteran was without complaints or treatment for plantar fasciitis or any other foot disorder during service.  On this basis, the examiner concluded that the Veteran's current bilateral foot disorder was unrelated to service.  Review of the record indicates the statement regarding a lack of foot-related complaints in service is not correct, however.  His service treatment records reflect that in May 1983, he sought treatment for bilateral foot pain.  He reported pain at that time across the top of both feet and to the balls of the feet.  

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the present case, the examiner's opinion appears to be based on an inaccurate reading of the Veteran's medical history.  A medical opinion based on an inaccurate factual basis is of limited probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, remand is required in order to obtain a medical opinion based on a full and accurate reading of the Veteran's pertinent medical history.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate medical examiner in order to address the question of the etiology of his claimed bilateral foot disabilities, to include plantar fasciitis.  If available, the examiner who conducted the February 2012 VA examination should be utilized.  The Veteran need not be scheduled for a personal examination unless such examination is considered necessary by the examiner.  All pertinent symptomatology and findings should be reported in detail.  After review of the entire record, the examiner is requested to address whether it is at least as likely as not (50 percent probability or higher) that any current disorders of the bilateral feet were incurred in or result from any disease or injury during active duty service.  (For VA purposes, aggravation is defined as a permanent worsening of the disability, beyond the natural progress of the disorder.)  The medical rationale for any opinion expressed must be provided.  If the examiner is unable to provided the requested opinion without resorting to speculation, the examiner should explain why speculation is required.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


